arguments regarding his criminal history when it sentenced appellant.
                   Therefore, the district court did not err in denying this claim.
                                Second, appellant claimed that his sentence should be
                   modified due to his medical problems and so that he can earn money to
                   pay restitution to the victims. Appellant also claimed that the State
                   misinformed the district court regarding appellant's military record and
                   about the instant offense. In addition, appellant asserted that he was
                   entitled to additional presentence credits. These claims fell outside the
                   narrow scope of claims permissible in a motion to modify sentence. See id.
                   Therefore, we conclude that the district court did not err in denying the
                   motion.
                   Motion to allow credit for jail time served
                                In appellant's motion filed on November 8, 2013, appellant
                   first claimed that he was entitled to additional credit for time spent in a
                   Florida state prison. A claim for additional credits must be raised in a
                   post-conviction petition for a writ of habeas corpus filed in compliance
                   with the procedural requirements of NRS Chapter 34 and therefore, it was
                   proper to construe the motion as a post-conviction petition.       See NRS
                   34. 724(2)(b).
                                Appellant was sentenced to serve his Nevada sentence
                   consecutive to a pending Florida sentence. Following appellant's
                   conviction in Nevada, he was transferred to Florida to finish serving the
                   Florida sentence. In his motion, appellant claimed that he would have
                   been permitted by Florida officials to serve his Florida sentence in a
                   domiciliary program or in a work release program if not for the hold
                   Nevada had placed on him pending completion of his Florida sentence.
                   Appellant asserted that, as his pending Nevada sentence altered his
                   custody status in Florida, he was entitled to additional credits against his
SUPREME COURT
                   Nevada sentence. Appellant's claim was without merit. Appellant was
        OF
     NEVADA
                                                          2
(0) 1907A    cep
                    not entitled to any additional Nevada credits for his time spent in
                    confinement for his Florida convictions.     See NRS 176.055(2). Therefore,
                    the district court did not err in denying this claim.
                                Next, appellant claimed that the Nevada Department of
                    Corrections improperly denied him the opportunity to earn work credits or
                    education credits due to his poor health. Appellant had no right to
                    employment while in prison. See NRS 209.461(1); Collins v. Palczewski,
                    841 F. Supp. 333, 336-37 (D. Nev. 1993) (recognizing that a prisoner has
                    no independent constitutional right to employment and that the Nevada
                    statutes do not mandate employment). Appellant also did not have a right
                    to education while in prison.         See NRS 209.387; NRS 209.389(4).
                    Therefore, appellant cannot demonstrate that lack of employment or
                    education and the resulting lack of opportunity to earn statutory credits
                    violated any protected right. Accordingly, we
                                ORDER the judgment of the district court AFFIRMED. 2




                                                                  n
                                                               &gai         J.
                                             Hardesty


                                                     J.                                      j.




                          2We   have reviewed all documents that appellant has submitted in
                    proper person to the clerk of this court in this matter, and we conclude
                    that no relief based upon those submissions is warranted. To the extent
                    that appellant has attempted to present claims or facts in those
                    submissions which were not previously presented in the proceedings
                    below, we have declined to consider them in the first instance.


SUPREME COURT
       OF
     NEVADA
                                                           3
(0) 1947A ale?47.
                cc: Hon. David B. Barker, District Judge
                     Thomas Edward O'Donnell
                     Attorney General/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                  4
(0) 194Th ae.